426 F.2d 304
Jack BOSLOUGH, Appellant,v.UNITED STATES of America, Appellee.
No. 25109.
United States Court of Appeals, Ninth Circuit.
May 8, 1970.

Marvin S. Nepom (argued), Ben T. Gray, Portland, Or., for appellant.
Erskine B. Wood (argued), of Wood, Wood, Tatum, Mosser & Brooke, Sidney I. Lezak, U. S. Atty., Portland, Or., Lawrence Ledebur, Chief, Admiralty & Shipping Section, Washington, D. C., for appellee.
Before WRIGHT and KILKENNY, Circuit Judges, and BOLDT,* District Judge.
PER CURIAM.


1
Appellant brought suit for personal injuries sustained on a vessel owned by the government and operated by the Maritime Administration. He alleged the vessel was unseaworthy and the Master was negligent.


2
The district court, sitting without a jury, dismissed the action. We affirm.


3
A severe tropical storm changed its predicted course, the Master made every reasonable effort to avoid it and members of the crew met the emergency as well as possible. Appellant was injured when he slipped in a passageway as the vessel lurched in the storm.


4
The trial court's conclusion that there was no negligence or unseaworthiness was well supported by the evidence.


5
Affirmed.



Notes:


*
 The Honorable George H. Boldt, United States District Judge for the Western District of Washington, sitting by designation